Title: General Orders, 18 July 1783
From: Washington, George
To: 


                        
                            
                             Tuesday 8th July 1783
                            Parole
                            Countersigns
                        
                        Mr Pierce Commissioner for settling the accounts of the Army having been invested by Congress with more ample
                            powers, for the speedy completion of that interesting business—The pay Masters of regiments will as soon as possible make
                            returns to him of the cloathing due to the respective regiments and corps in the army signed by themselves and certified
                            by the Commanding or some Field officer of each regiment, wherever it is practicable.
                    